Citation Nr: 1021923	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for neuropathy of the 
lower extremities, to include as a result of in-service 
exposure to herbicides.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for 
neuropathy of the lower extremities and entitlement to 
service connection for erectile dysfunction are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.  

3.  Hypertension did not manifest during the Veteran's active 
duty or to a compensable degree within one year thereafter 
and has not been shown to be causally or etiologically 
related to such service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

In this case, the RO did provide the Veteran with a notice 
letter in September 2007 prior to the initial decision on the 
claims in December 2007.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his service connection claims 
adjudicated herein.  Specifically, the notice letter stated 
that the evidence must show that the Veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Here, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date in the September 2007 letter.  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the service connection claims adjudicated herein.  The 
Veteran was also afforded a VA examination in October 2007 in 
connection with his claim for service connection for tinnitus 
in accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds the October 2007 VA examination to be 
adequate.  The examiner indicated that the Veteran's claims 
file had been reviewed prior to his examination.  The 
examination also included a review and discussion of the 
Veteran's existing medical records, an interview with the 
Veteran including a discussion regarding his medical history, 
and a thorough audiological examination of the Veteran.  
Based on the medical evidence of record, and an evaluation of 
the Veteran, the examiner provided an etiological opinion 
concerning the Veteran's tinnitus and service, and included 
the rationale upon which the opinion was based.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim of hypertension.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an 'in-
service event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed more thoroughly below, there 
is no evidence that the Veteran's hypertension arose as a 
result of an event in service.  In this regard, the Veteran's 
service treatment records are absent for evidence of 
hypertension, and his post-service medical records are absent 
for evidence of hypertension which manifested to a 
compensable degree or more within one year from the date of 
his separation from service in March 1966.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such opinion could 
substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  Rather, the evidence of record reflects that 
the first diagnosis of hypertension was not until many years 
after the Veteran's separation from service.  In addition, 
there is no indication of a causal connection between this 
diagnosis and the Veteran's service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide this claim.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Also, service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

	A.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  
The Veteran contends that he suffers from tinnitus due to 
exposure to acoustic trauma while working as a medical supply 
specialist during his years of active service.  In his June 
2007 statement, the Veteran asserts that he has experienced 
tinnitus since having served in Vietnam.  

Despite the Veteran's recollection that he has had tinnitus 
since service, his service treatment records are devoid of 
any complaints, treatment, or diagnoses of tinnitus.  
On his January 1964 pre-induction examination the Veteran 
denied having a history of ear trouble.  In addition, the 
clinical evaluation of his ears and drums was shown to be 
normal and he had a hearing loss profile of 'H1' at the time 
of his January 1964 enlistment examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

The Veteran's March 1966 separation examination was also 
clear of any complaints, treatment, or diagnosis of tinnitus.  
The medical report shows that his ears and drums were found 
to be normal on clinical evaluation and he did not mark that 
he had or had had any ear, nose and throat trouble in his 
March 1966 report of medical history.  Also, he had a hearing 
loss profile of 'H1' at the time of his separation 
examination.

The Board further observes that the post-service record on 
appeal is similarly negative for notations of complaints or 
findings of tinnitus for many years after service separation.  
Indeed, the first post-service record pertaining to the 
Veteran's tinnitus is his June 2007 claim, and the Veteran 
never reported suffering from tinnitus prior to that time.  
The first post-service medical record of evidence documenting 
the Veteran's tinnitus is his October 2007 VA examination.  
Therefore, the Board finds that bilateral tinnitus did not 
manifest in service or indeed until many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Here, the Veteran has argued that he was exposed to acoustic 
trauma during his period of service and that it was from this 
injury that his tinnitus resulted.  In a June 2007 statement 
and in the May 2010 Informal Hearing Presentation, the 
Veteran asserts that his duties included transporting medical 
supplies via truck convoys and helicopters to various units 
throughout the Republic of Vietnam and that he was exposed to 
acoustic trauma due to loud unmuffled engine noise.  He 
further states that he was not provided with appropriate ear 
protection while performing his duties.  The Veteran is 
considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R.(a)(2).  Moreover, in the July 
2008 SOC, the Decision Review Officer (DRO) found that it was 
reasonable to concede that the Veteran's military 
occupational specialty (MOS) exposed him to helicopter and 
engine noise in service.  

Nevertheless, the Board finds that the more probative 
evidence of record does not link the Veteran's current 
tinnitus to service.  In this regard, the Veteran underwent a 
VA examination in October 2007 in connection with his 
tinnitus and bilateral hearing loss claim.  [The Board notes 
that the Veteran's initial June 2007 claim also included a 
claim for bilateral hearing loss which was denied in the 
December 2007 rating decision and is currently not on appeal 
before the Board.]  At the VA examination, the examiner 
reviewed the claims file and noted the Veteran's reported 
noise exposure in service as well as his claim that he first 
noticed the ringing in his ears "approximately [ten] years 
ago."  She also noted that the Veteran's separation 
examination did not show there to be acoustic damage.  During 
the examination, the Veteran also underwent an audiological 
examination in connection with his bilateral hearing loss 
claim, the results of which reflected that the Veteran had 
normal hearing bilaterally through all frequencies "with the 
exception of a mild dip at the 4000 Hz" for the left ear.  
Upon examining the Veteran, and reviewing his claims file and 
medical history, the audiologist concluded that "it is not 
as least as likely as not that the Veteran's bilateral 
hearing loss and tinnitus are related to his military 
service."  The examiner's opinion is supported by evidence 
that the Veteran had normal hearing bilaterally, that there 
was an absence of acoustic damage upon his separation and 
that the Veteran only noticed his tinnitus during the past 
ten years.  

In his February 2008 Notice of Disagreement (NOD) the Veteran 
contends that he has had tinnitus ever since he was in 
Vietnam and that he had informed the VA examiner that his 
tinnitus had increased during the last ten years, not that he 
only noticed it during the past ten years.  The Board finds 
compelling, however, that the VA examiner had the Veteran's 
entire claims file at her disposal at the time of the review 
in October 2007.  In making her determination as to the 
service connection of the Veteran's claimed disability, then, 
the examiner reviewed not only the Veteran's statement during 
the physical examination but also his claim of tinnitus and 
supporting statements made on both his initial application 
for benefits as well as his June 2007 statement.  Therefore, 
the Board finds that the examiner's ultimate assessment was 
not just based on the interview with the Veteran but also on 
a thorough review of the Veteran's claims file.  The examiner 
based her conclusion not only on the Veteran's statements to 
her during the interview, but also on the fact that there was 
an absence of evidence showing acoustic damage at the 
Veteran's separation.  

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of medical nexus with respect to 
any relationship between the Veteran's current disability and 
his active military service.  In so finding, the Board 
reiterates that the VA examiner's opinion was based on a 
review of the claims file, the Veteran's reported history, 
and a clinical evaluation.  

In assigning greater probative value to the VA examination 
report, the Board has not ignored the Veteran's lay 
statements linking his tinnitus to his active service.  Lay 
evidence, such as the Veteran's contentions, can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a lay person is competent to identify the medical 
condition, (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the Veteran's contentions 
that he experienced acoustic trauma during service, the Board 
acknowledges that he is competent to give evidence about what 
he experienced, i.e., he is competent to report that he has 
experienced ringing in his ears during and after service.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  

However, the Veteran, as a layperson, is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, although the Veteran asserts his 
tinnitus had its onset during service, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), in light of the Veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.  See Buchanan 451 F. 3d at 1336-37.  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  

While the Board does not doubt the sincerity of the Veteran's 
current recollections that his symptoms of tinnitus have been 
present since his years in service, the record discloses a 
forty-one year gap without any clinical evidence to support 
any assertion of in-service tinnitus with a continuity of 
symptomatology thereafter.  In addition, the Veteran's 
assertion is inconsistent with the VA examination report 
during which the Veteran stated to the audiologist that he 
began noticing ringing in his years ten years ago.  The fact 
that the medical records do not provide subjective or 
objective evidence that supports the Veteran's more recent 
recollections of continuous symptomatology since service 
weighs against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, supra.  In the absence 
of any objective evidence to support his complaints of 
continuity of symptomatology in the years since service, the 
initial demonstration of the disability at issue, over forty 
years after service, is too remote from service to be 
reasonably related to service and diminishes the reliability 
of the Veteran's current recollections.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus.  Although the Veteran 
asserts that his tinnitus is attributed to acoustic trauma in 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  As noted above, the Veteran's weight 
of the evidence is against a finding that the Veteran's 
tinnitus was initially manifested during service.  
Furthermore, the October 2007 VA medical opinion addresses 
the matter of etiology, and the examiner has opined that the 
Veteran's tinnitus is not the result of military noise 
exposure.  

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the Veteran's claim,the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  

	B.  Hypertension

The Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2009).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for 
hypertension.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  The Veteran's March 1964 pre-induction 
examination indicates blood pressure readings of 138/60 and 
his March 1966 separation examination noted blood pressure 
readings of 120/80.  While the findings upon enlistment 
reflect some elevation of a blood pressure reading, this 
reading does not constitute a disability for VA purposes.  
The blood pressure readings in the separation examination 
were found to be well within the normal range.  Furthermore, 
on his March 1964 and March 1966 report of medical history, 
the Veteran denied having a history of high or low blood 
pressure.  Moreover, the medical evidence of record does not 
show that the Veteran sought treatment for hypertension 
immediately following his period of service or for many years 
thereafter.  Therefore, the Board finds that hypertension did 
not manifest in service or within one year thereafter.  

Indeed, the Board further observes that the post-service 
record on appeal is similarly negative for any findings of 
complaints, treatment or diagnosis of hypertension until many 
decades after service.  In fact, the first post-service 
records pertaining to the Veteran's hypertension are VA 
treatment records dated from March 2007 to September 2007, 
over forty years after his separation from service.  These 
treatment records reflect findings of elevated blood pressure 
readings: 139/71 (in March 2007), and 139/71 (in April 2007).  
The records also indicate that the Veteran was diagnosed with 
hypertension and placed on medication to control his blood 
pressure.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, 
J., writing separately) (noting that the absence of evidence 
may be considered as one factor in rebutting the aggravation 
part of the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the Veteran's 
current hypertension to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a event, disease or injury in service.  While the 
VA treatment reports reflect the Veteran's diagnosis of 
hypertension and high blood pressure readings, there is 
nothing in these records that relates the Veteran's 
hypertension to service.  

As discussed previously, the Veteran has not had a VA 
examination because the evidence of record does not 
corroborate the Veteran's assertions that he suffered an 
event, injury or disease in service and that his claimed 
disability is etiologically  related to the claimed event, 
injury or disease.  See 38 C.F.R. §§ 3.159(4)(b) & (c).  

In this case, the Board finds that the Veteran's service 
treatment records and VA treatment records are entitled to 
more probative weight than the Veteran's assertion that his 
hypertension arose as a result of service.  The March 1966 
separation examination reflecting normal blood pressure 
readings, a negative history of high or low blood pressure, 
and no diagnosis of hypertension is more probative than the 
remote assertions of the Veteran made in the context of a 
claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  

In reaching this determination, the Board has also considered 
the lay statements of record.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991)("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  
The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claim for service connection for 
hypertension to be more persuasive than the evidence in favor 
of the claim.  Although the Veteran currently has 
hypertension and has indicated that the condition arose due 
to service, his separation examination does not reflect any 
reports of complaints, treatment, or diagnosis of 
hypertension or high blood pressure.  In addition, the 
Veteran's first documented complaints of hypertension were 
not until many years after his separation from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Thus, after careful consideration, 
the Board concludes that the clinical and objective medical 
evidence in this case is more accurate and more probative 
than the statements of the Veteran, offered more than forty 
years after his discharge from service.  See Curry, 7 Vet. 
App. at 68.  

Thus, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for 
hypertension.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, service connection 
for hypertension is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

Reason for remand:  To afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

I.  Neuropathy Of The Lower Extremities

The Veteran contends that he currently suffers from 
neuropathy of his lower extremities, to include as a result 
of Agent Orange exposure while in service.  

The Veteran's service treatment records are devoid of any 
findings, complaints, treatment or diagnosis of neuropathy of 
the lower extremities.  The Veteran's January 1964 pre-
induction examination shows that the clinical evaluation of 
his neurologic system as well as his lower extremities was 
normal.  The Veteran denied any history of neuritis in his 
March 1966 separation examination, and the clinical 
evaluation of his neurologic system and lower extremities was 
also shown to be normal upon separation.

A review of the Veteran's VA treatment records reflect he 
began receiving treatment for his lower back and left lower 
extremity in March 2007.  An April 2007 consultation record 
indicates the Veteran underwent a neurological assessment and 
examination due to the pain in his lower back and left leg.  
The physician's impression was that the pain in the Veteran's 
left leg "appears to be musculoskeletal rather than 
[neurological]" and there was evidence of a "large fiber 
polyneuropathy" the etiology of which was unclear.  A June 
2007 VA neurology outpatient note indicates that the Veteran 
was diagnosed with "[p]olyneuropathy of unclear etiology" 
and "lumbar radiculopathy."  The August 2007 VA outpatient 
record reflects the Veteran's complaints of numbness in his 
left leg and diagnosis of peripheral neuropathy and lumbar 
stenosis.  

The Veteran has not been afforded a VA examination in 
connection with this claim.  The Veteran's military 
occupational specialty during service was that of medical 
supply specialist, and he asserts that he transported medical 
supplies via truck convoys and helicopters to various units 
throughout the Republic of Vietnam.  His DD 214 indicates 
that he served in Vietnam from March 1964 to March 1966, was 
awarded the Vietnam Service Medal, and had four months and 
five days of foreign and/or sea service.  

The Veteran's personnel records indicate that his months of 
foreign service were in Vietnam and it is specifically noted 
that he arrived in Vietnam in September 1965 and his Port of 
Debarkation was in Vietnam.  As such, the Board finds that 
the Veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed 
during service to certain herbicide agents, including Agent 
Orange.  Although polyneuropathy and peripheral neuropathy 
are not on the list of diseases that VA has associated with 
Agent Orange exposure, the regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a 
presumption of service connection provided by law is not the 
sole method for showing causation in establishing a claim for 
service connection for disability due to herbicide exposure.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that 
the availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange.)  

Indeed the Veteran asserts that, while his treatment records 
show evidence of polyneuropathy to the lower extremities and 
his physicians have diagnosed him with peripheral neuropathy, 
there has been no etiological opinion provided with respect 
to the cause of this disability.  As previously noted, the 
evidence of record does not include a medical opinion based 
on a complete review of the claims file specifically 
addressing whether the Veteran currently has polyneuropathy 
and/or peripheral neuropathy of the lower extremities which 
is or can be causally or etiologically related to his 
herbicide exposure in service.  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The evidence of 
record indicates that the Veteran has a current diagnosis of 
peripheral neuropathy as well as polyneuropathy, and the 
Veteran is presumed to have been exposed to Agent Orange 
during service.  No medical opinion concerning the cause of 
the Veteran's neuropathy of the lower extremities has been 
provided, and the June 2007 neurology outpatient notes 
reflects the Veteran's polyneuropathy is of unclear etiology.  
The possibility of an etiological connection between the 
Veteran's current disability and service has not been 
refuted.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for determining the nature 
and etiology of any peripheral neuropathy and/or 
polyneuropathy that may be present.  

II.  Erectile Dysfunction To Include As A Result Of 
Neuropathy Of The Lower Extremities

The Veteran contends that he suffers from erectile 
dysfunction to include as secondary to neuropathy of the 
bilateral lower extremities.  

The Veteran's service treatment records are devoid of any 
complaints, notations, findings, treatment or diagnosis of an 
erectile dysfunction.  His post service VA treatment records 
reflect that he has a current diagnosis of male erectile 
disorder.  See March, April and August 2007 VA treatment 
records.  

Specifically, he maintains that his erectile dysfunction is 
secondary to neuropathy of the bilateral lower extremities.  
The Veteran is currently not service-connected for neuropathy 
of the bilateral lower extremities.  As such, the claims for 
entitlement to service connection for neuropathy of the lower 
extremities and service connection for erectile disorder are 
inextricably intertwined.  For this reason, the issue of 
service connection for neuropathy of the lower extremities 
must be resolved prior to resolution of the claim for 
erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issues.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any neuropathy of the lower 
extremities that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records, post-service 
treatment records, and lay statements.  
It should be noted that the Veteran is 
presumed to have been exposed to 
certain herbicide agents, including 
Agent Orange, during his military 
service.  

The examiner should first determine 
whether the Veteran has a current 
diagnosis for polyneuropathy and/or 
peripheral neuropathy of the bilateral 
lower extremities.  The examiner should 
then provide an opinion as to the 
likelihood (likely, unlikely, or at 
least as likely as not) that the 
Veteran's neuropathy of the lower 
extremities is due to his conceded in-
service herbicide exposure or is 
otherwise causally or etiologically 
related to his military service.  

After completing these actions, if the 
examiner finds that the Veteran's 
neuropathy of the lower extremities is 
due to his in-service herbicide 
exposure, or otherwise is causally or 
etiologically related to his military 
service, the examiner should examine 
the Veteran in connection with his 
claim for erectile dysfunction to 
include as secondary to his neuropathy 
of the bilateral lower extremities.  
The examiner should opine as to the 
likelihood (likely, unlikely, or at 
least as likely as not) that any 
erectile dysfunction currently present 
is related to service or was caused or 
aggravated by the Veteran's neuropathy 
of the bilateral lower extremities as 
identified by the first examiner.  

Aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition beyond the 
natural progress of the disorder, 
versus a temporary flare-up of 
symptoms.  If the examiner determines 
that the Veteran's erectile dysfunction 
was aggravated by the neuropathy of the 
bilateral lower extremities, the 
examiner should identify the level of 
disability caused by the neuropathy of 
the bilateral lower extremities, to the 
extent possible.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medical sound to 
find in favor of conclusion as it is to 
find against it.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.  When the development requested has 
been completed, the Veteran's claims 
for service connection for neuropathy 
of the lower extremities, to include as 
a result of in-service exposure to 
herbicides, and for service connection 
for erectile dysfunction, to include as 
secondary to a service-connected 
disability.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is certified 
to the Board for appellate review.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


